Citation Nr: 1045034	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-17 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence was received in order to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connections for residuals of a 
shrapnel injury to the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Philadelphia. Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge 
at an October 2010 hearing that was held at the RO.

At his hearing the Veteran testified that he believed that his 
posttraumatic stress disorder (PTSD) got worse since his last 
evaluations.  The question of the Veteran's entitlement to an 
increased rating for PTSD had not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for glaucoma and 
residuals of a shrapnel wound to the left foot are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's claim for service connection for hypertension 
was previously denied in a rating decision that was dated in 
November 1992.  It was held that hypertension was not shown in 
service and was not shown within 1 year of separation from 
service.  The Veteran was notified of this decision and his 
appellate rights, but he did not perfect a timely appeal from 
this decision.

2.  The evidence received since the November 1992 rating decision 
neither relates to an unestablished fact nor raises a reasonable 
possibility of substantiating the claim of service connection for 
hypertension.


CONCLUSIONS OF LAW

1.  The RO's rating decision in November 1992 that denied service 
connection for hypertension  is final. 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2010). 
 
2. New and material evidence has not been received to reopen the 
claim of service connection for hypertension. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, if 
a claimant seeks to reopen a claim that was previously denied, VA 
must notify the claimant of the evidence and information that is 
necessary to reopen the claim as well as the evidence and 
information necessary to establish the underlying claim for the 
benefit sought.  The notification letter must describe what 
evidence would be sufficient to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the prior denial.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Court 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran must 
be notified that a disability rating and effective date for the 
award of benefits will be assigned if service connection for a 
claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in March 2007, prior 
to the rating decision that is appealed herein, that explained 
VA's duty to assist him in obtaining evidence in support of his 
claim.  The letter also explained what the evidence needed to 
show in order to establish service connection for a claimed 
disability as well as explained the general manner whereby VA 
assigns disability ratings and effective dates.  While the 
Veteran was not sent the notice required by Kent prior to the 
appealed rating decision, he was sent a letter in April 2010 that 
explained the new and material evidence standard.  The letter 
informed the Veteran that his claim for service connection for 
hypertension was previously denied because the evidence did not 
show that he had hypertension in service or within a year of 
service.  The letter also informed him that he had to submit 
evidence that was not cumulative or redundant and which showed 
that the Veteran had hypertension that was incurred or aggravated 
by service, or evidence of hypertension that was manifest to a 
compensable degree within one year of service.  The Veteran's 
claim was thereafter readjudicated in a statement of the case 
(SOC) that was dated in June 2010, thereby curing any pre-
decisional notice error.

VA also must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record evidence including service treatment records, VA 
treatment records, private treatment records, records pertaining 
to the activities of the Veteran's unit in Vietnam and awards and 
wounds received by the Veteran therein, and a transcript of the 
Veteran's testimony at the October 2010 hearing.

Additionally, while the Veteran was not afforded a VA examination 
with respect to his hypertension, such an examination is not 
required to fulfill the duty to assist where, as here, the 
evidentiary record has not established by affirmative, cognizable 
evidence that the veteran suffered an event, injury, or disease 
in service in order to trigger VA's obligation to provide a VA 
medical examination or obtain a medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4)(i)(A)-(C).  Additionally, a VA 
examination is not necessary because new and material evidence 
was not received.  38 C.F.R. § 3.159(c)(4)(iii).  See also 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334, 1342 (Fed. Cir. 2003).  

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA in this case.

New and Material Evidence

In a November 1992 rating decision, the RO denied service 
connection for the Veteran's hypertension because this disorder 
was not shown in service or within one year of his service.  The 
evidence considered at that time included the Veteran's service 
treatment records and a September 1992 VA examination report.  
The Veteran did not timely perfect an appeal of this decision, 
which then became final.  The Board must first ascertain in this 
case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an un-
established fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the November 1992 rating decision 
includes VA treatment records, private treatment records 
pertaining to the Veteran's glaucoma, various service records 
showing the activities of the Veteran's unit in Vietnam as well 
as decorations received by the Veteran and documentation of an 
in-service injury to the Veteran's left foot.  While the VA 
treatment records indicate that the Veteran is prescribed 
medication for hypertension, there is nothing in these records 
that related the Veteran's hypertension to his service.  The 
private treatment records and service records do not at all 
relate to the Veteran's hypertension. The Veteran also provided 
testimony at an October 2010 hearing.  At that time, the Veteran 
testified that he was diagnosed with hypertension in 1992 and 
that his hypertension got worse since that time.  The Veteran 
testified that he did not remember being told that he had high 
blood pressure in service and that no medical professional had 
told him that his hypertension was related to his service.  He 
testified that he believed that his hypertension was related to 
service because "a lot of people in the service had high blood 
pressure" and that they "ate a lot of potatoes and pork" but 
also did a lot of exercises.  

While this evidence is new, insofar as it was not of record at 
the time of the November 1992 rating decision, it is not 
material.  The Veteran did not provide any evidence indicating 
that he had hypertension in service or within a year after his 
service; rather, he testified that he was diagnosed with 
hypertension approximately 14 years after his service.  Moreover, 
the Veteran's testimony that he believed his hypertension was 
related to service because other people had hypertension in 
service does not provide a plausible link between the Veteran's 
own hypertension and his service.  While the Veteran also 
testified that eating unhealthy foods during his service might 
have contributed to his later development of hypertension, the 
Veteran did not submit any medical evidence of such a link.  
Establishing a relationship between a poor diet in service and 
the development of hypertension many years later is outside the 
purview of the knowledge that is held by a layperson and requires 
specialized medical expertise.  

Insofar as new and material evidence that raised a reasonable 
possibility of substantiating his claim has not been received, 
there is no basis to reopen his claim.  The prior denial remains 
final.  The benefit of the doubt doctrine is inapplicable to this 
claim. See, e.g., Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Insofar as no new and material evidence was received, the 
Veteran's application to reopen his claim for service connection 
for hypertension is denied.


REMAND

The Veteran claims that he has glaucoma and residuals of a 
shrapnel wound due to his service.

The Veteran's service treatment records indicate that he was 
treated for a chalazon in his right eye in December 1966.  The 
Veteran's service treatment records also reflect that he got a 
steel chip in his eye in June 1962 and experienced a blast injury 
to his face in August 1965.  The blast resulted in the Veteran 
getting powder and fragments in his face, including around his 
eyelids, although there were no fragments involving the eye.  The 
Veteran also testified to the latter two incidents at his October 
2010 hearing.  Given the history of trauma to the Veteran's face 
including the area around the eyes, the history of a particle in 
his eye, and treatment for an eye disorder in service, the Board 
finds that a medical opinion is necessary in order to determine 
whether the Veteran's current glaucoma is related to any of these 
circumstances.

With respect to the Veteran's left foot, the Veteran credibly 
testified that he experienced a shrapnel wound to the instep of 
his left foot during combat in the Vietnam War.  The claims file 
also contains documentation that in June 1966 the Veteran 
received a shrapnel wound to his left foot that was dressed and 
the Veteran was evacuated.  At his hearing, the Veteran testified 
that he was treated and given crutches for a week to 10 days.  

The Veteran also testified that he had surgery on his left ankle 
approximately 10 years ago, and that this surgery caused some 
scarring in the area of the Veteran's left foot.  The Veteran was 
unable to ascertain whether he had any scarring from the original 
injury because of the ankle surgery.  He testified that the 
scarring from the ankle surgery might have covered up the 
original scar from the shrapnel wound.

Under these circumstances, the Veteran should be afforded a VA 
examination to determine whether he has any scars or other 
residuals of the shrapnel wound to his left foot.  

Given the other needed development in this case, more recent 
treatment records should also be obtained, if any exist.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and 
request that he identify any treatment that 
he received for his glaucoma and his left 
foot since January 2010.  Based on the 
Veteran's response, any identified treatment 
records should be obtained.  More recent VA 
treatment records should also be obtained.  
If records are identified but cannot be 
obtained then documentation of this fact, 
along with the efforts that were made to 
obtain the records, should be placed in the 
claims file.  The Veteran should also be 
notified of VA's inability to obtain the 
records.

2.  The Veteran should be afforded a VA 
opthomological examination to determine 
whether there is a relationship between the 
Veteran's glaucoma and his service.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not (at 
least 50 percent likely) that the Veteran's 
glaucoma was caused by the chalazon in his 
eye in service, the steel particle that he 
got in his eye during service, or the blast 
injury to his face that occurred during his 
service.  The examiner should provide a 
complete rationale for his or her 
conclusions.  If the examiner cannot provide 
the requested opinion without undue 
speculation, he or she should explain why 
this is the case.  The examiner should also 
review the claims file and state that this 
was done in his or her report. 

3.  The Veteran should be afforded a VA 
examination to determine whether he has any 
scars or other residuals as a result of the 
shrapnel injury to the instep of his left 
foot.    All residuals of the shrapnel injury 
to the Veteran's foot should be fully 
documented.  If any scars or left foot 
disorders are found, the examiner should 
state whether the scar(s) or foot disorder(s) 
is/are at least as likely as not (at least 50 
percent likely) due to the shrapnel injury 
that the Veteran experienced during his 
service.  The examiner should provide a 
complete rationale for his or her 
conclusions.  If the examiner cannot provide 
the requested opinion without undue 
speculation, he or she should explain why 
this is the case.  The examiner should also 
review the claims file and state that this 
was done in his or her report.

4.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determinations remain 
adverse to the Veteran, he should be 
furnished with a supplemental statement of 
the case and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


